Case 2:20-cv-10181-JFW-MRW Document 17 Filed 02/11/21 Page 1 of 1 Page ID #:125



 1

 2

 3

 4                                                                         JS-6
 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   AVISHAL PRASAD,                                          Case No.: 2:20-cv-10181-JFW-MRWx

12                  Plaintiff,                                Hon. District Judge John F. Walter
                                                              Hon. Magistrate Judge Michael R. Wilner
13     v.
                                                ORDER APPROVING STIPULATION TO
14   JPMORGAN CHASE BANK, National Association, DISMISS ACTION WITH PREJUDICE
                                                PURSUANT TO FEDERAL RULE OF CIVIL
15             Defendant(s).                    PROCEDURE 41(a)(1)(A)(ii)

16
             The Court having considered the Stipulation to Dismiss Action With Prejudice Pursuant to
17
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”) entered into by and between
18
     plaintiff Avishal Prasad and defendant JPMorgan Chase Bank, N.A. (collectively, the “Parties”), and
19   good cause appearing therefor,
20           IT IS ORDERED that the Stipulation is APPROVED.
21           IT IS FURTHER ORDERED that this action is hereby dismissed as to all parties with

22   prejudice.
             IT IS FURTHER ORDERED that the Parties shall bear their own fees and costs, including
23
     all attorneys’ fees, incurred in connection with this action;
24
             IT IS FURTHER ORDERED that all hearings and dates currently scheduled in this action
25
     are hereby vacated.
26           IT IS SO ORDERED.
27   Dated: February 11, 2021                              ___________________________
                                                           HON. JOHN F. WALTER
28                                                         UNITED STATES DISTRICT JUDGE
                                                1             CASE NO.: 2:20-cv-101818-JFW-MRW
                  ORDER APPROVING STIPULATION TO DISMISS ACTION WITH PREJUDICE
     1627311.1
